In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1187 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JOEL RIVERA, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 2:17‐cr‐00057‐PP‐2 — Pamela Pepper, Judge. 
                     ____________________ 

     ARGUED AUGUST 7, 2018 — DECIDED AUGUST 27, 2018 
                ____________________ 

    Before KANNE, SCUDDER, and ST. EVE, Circuit Judges. 
     PER  CURIAM.  A  jury  convicted  Joel  Rivera  of  aiding  and 
abetting a pair of Hobbs Act robberies and his friend’s use of 
a  firearm  during  them.  The  same  jury,  however,  acquitted 
him of, or deadlocked on, counts related to three other rob‐
beries. Rivera moved for a judgment of acquittal on the four 
counts  of  conviction,  arguing  that  the  evidence  was  insuffi‐
cient to show that he knew in advance that his friend, Anto‐
nio Thomas, would commit the armed robberies or to show 
2                                                    No. 18‐1187 

that he assisted Thomas during them. Alternatively, he asked 
for a new trial on the ground that the jury should have disre‐
garded  Thomas’s  testimony—the  key  evidence  at  trial—be‐
cause Thomas was an unbelievable witness and the remain‐
ing  evidence  was  too  weak  to  support  the  convictions.  Be‐
cause the evidence was sufficient and the district judge rea‐
sonably concluded that concerns about Thomas’s credibility 
did not warrant a new trial, we affirm the judgment. 
                         I. Background 
   After  robbing  five  Milwaukee  businesses  in  early  2017 
over  a  brief  two‐week  period,  Rivera  and  Thomas  were 
charged with five counts of Hobbs Act robbery, see 18 U.S.C. 
§ 1951(a), and five counts of brandishing a firearm during a 
crime of violence, see id. § 924(c)(1)(A)(ii). Their paths then di‐
verged. Rivera opted for a jury trial, while Thomas pleaded 
guilty and testified in exchange for leniency.  
   We review the evidence presented at Rivera’s trial with a 
focus on Thomas’s testimony. Rivera met Thomas, who was 
homeless at the time, in December 2016 and offered to let him 
stay at the apartment that Rivera shared with his girlfriend, 
Emily Zayas. Although Rivera told the police that he did not 
know  Thomas  well,  Zayas  testified  that  the  pair  frequently 
spent time together. Indeed, the call records for Thomas’s cell 
phone  showed  multiple  calls  made  between  his  phone  and 
Zayas and Rivera’s shared cell phone, including some imme‐
diately before and after the robberies. 
     A.  The First Three Robberies: Two Taquerias and a  
                      Subway Restaurant 
   On  January  4,  2017,  Rivera  drove  Thomas  to 
Taqueria Los Gallos  in  a  silver  Honda  Odyssey  van.  Rivera 
No. 18‐1187                                                       3 

then gave Thomas “a book bag” with clothes to wear and a 
.9 mm pistol to use to rob the restaurant. Thomas, unmasked, 
went in alone and got the cash. He met Rivera back in the car, 
and they split the money. 
    The next day Rivera drove to Taqueria Aranda in the same 
van,  which  was  captured  on  the  restaurant’s  surveillance 
video. As the pair discussed, Rivera went in first, posing as a 
customer.  He  was  followed  by  Thomas,  face  covered,  and 
armed with the same pistol as the day before. Rivera, still pre‐
tending to be a customer, laid on the ground and urged the 
staff in Spanish to do the same to avoid being shot. Thomas 
proceeded to get cash from a worker and left. Rivera returned 
to the car a couple minutes later. Again, the pair took equal 
shares of the $600 proceeds. 
    On January 9, they robbed a Subway. Rivera again drove 
and went inside first. Rivera made eye contact with Thomas 
when  he  entered  the  restaurant,  a  signal  for  Thomas  to  go 
ahead with the robbery, and then “watch[ed] the front door” 
for him during it. The surveillance video shows Rivera inside 
the  restaurant.  After  robbing  the  store,  Thomas  escaped 
through the back door. The two met up in an alley, went back 
to the car, and ultimately split the $700 cash. 
         B.  13th Street Family Dollar Store Robbery 
   Two days later, the duo robbed a Family Dollar store on 
13th  Street.  Like  before,  Rivera  drove.  This  time,  though, 
Thomas said that the robbery was “spontaneous” and he did 
not  remember  discussing  details.  Rivera  went  in  first,  then 
Thomas  followed  after  “put[ting]  on  the  equipment  that  he 
gave me, the book bag” and with the same gun in hand that 
4                                                      No. 18‐1187 

Rivera gave him. Thomas successfully demanded money us‐
ing the gun before he fled. Rivera met him at the van a couple 
minutes later, and they divided the $300 cash. Thomas did not 
see  Rivera  during  the  robbery,  but  Thomas  said  that  he  as‐
sumed that Rivera had been “keeping” customers at the back 
of the store. The surveillance video shows Rivera wandering 
the aisles and making a hand gesture toward customers at the 
back of the store as he exits after the robbery. 
      C.  Hampton Street Family Dollar Store Robbery 
    The last robbery took place a week later. Rivera drove to a 
different  Family  Dollar  store,  located  on  Hampton  Street, 
with Thomas and Zayas. Thomas testified that “the robbery 
was planned,” and Zayas was going to “steal some stuff” with 
Thomas going in to rob the store after her. Rivera stayed in 
the  van;  Zayas  entered  the  store  first,  followed  by  Thomas, 
who was wearing the same clothes as he had for the earlier 
Family  Dollar  store  robbery  and  carrying  the  same  gun. 
Thomas  pointed  the  gun  at  two  workers  and  demanded 
money, while Zayas snagged a comforter and left. From the 
cash register, a clerk gave Thomas dollar bills, some of which 
had a tracker inside. As the trio pulled away, they heard ap‐
proaching police sirens, and Zayas figured out that a tracker 
was hidden in the cash. She tossed the tracker out of the van 
window, and they ditched the police. The flight path of the 
van was captured on video by a surveillance camera. Thomas 
and Rivera again split the robbery proceeds, and Thomas re‐
turned the gun to Rivera. 
    Zayas testified in exchange for dismissal of her then‐pend‐
ing  charges.  She  said  that  Rivera  drove  them  to  the  Fam‐
ily Dollar store in the van to “buy a comforter,” but she left 
the store once she saw Thomas robbing it. As they fled, Zayas 
No. 18‐1187                                                         5 

said  that  “a  hysterical  argument”  erupted  between  the  two 
men about why Thomas unexpectedly robbed the store, and 
Rivera tried to kick Thomas out of the car. After the robbery, 
Zayas testified that she kicked Thomas out of her and Rivera’s 
apartment. In an interview with police officers, Rivera gave a 
different story about the Hampton Street robbery: only he and 
Zayas went there together, he waited in the car, and when she 
returned she told him that a robbery was happening. 
    An anonymous tip led the police to Thomas, and he was 
arrested  two  days  after  the  robbery  of  the  Hampton  Street 
store.  Thomas  eventually  confessed  and  in  the  process  also 
identified  Rivera  and  Zayas  as  his  accomplices.  The  police 
went  to  arrest  Rivera  at  his  apartment,  but  he  denied  them 
entry  before  officers  arrived  with  a  signed  warrant.  In  the 
meantime he hurriedly burned items in his bathroom.  
    The jury also heard testimony that cast doubt on Thomas’s 
credibility.  An  officer  testified  that  Thomas  had  falsely  ac‐
cused his arresting officers of sexual assault. Thomas himself 
acknowledged  that  he  had  trouble  controlling  his  behavior, 
had  heard  voices  and  seen  “things  that  weren’t  there,”  and 
had heavily used marijuana and cocaine until his arrest. He 
also  explained  that  he  hoped  to  gain  leniency  for  testifying 
but had not been promised anything. Thomas admitted that 
he  had  been  “lying  the  whole  time”  to  the  police  before  he 
decided to cooperate, once he “figured out that [he] was going 
to do all these years in prison.” Initially, he had told the police 
that Rivera had forced him to commit the  robberies by kid‐
napping him and threatening to kill his sister and brother. Fi‐
nally, Thomas got upset when Rivera’s counsel pressed him 
about Rivera’s involvement in the robberies. At first Thomas 
6                                                            No. 18‐1187 

said that Rivera was a necessary participant because he sup‐
plied the van and that they split the proceeds equally because 
of that and because Rivera had given him “a place to stay.” 
He  later  backtracked,  however,  contending  that  Rivera  had 
pointed a gun at his head and essentially threatened him into 
helping with the robberies. At that point Thomas became so 
flustered on the stand that the judge called a recess. 
    At the close of the government’s case and the trial’s end, 
Rivera moved for a judgment of acquittal on all counts. The 
court denied the motion both times. The jury then returned a 
split verdict: it found Rivera not guilty on both counts for the 
Taqueria Los Gallos robbery and on the firearm count for the 
Taqueria Aranda robbery; it could not reach a verdict on the 
robbery  count  for  the  Taqueria  Aranda  robbery  or  on  both 
counts for the Subway robbery; and it found him guilty on the 
four  counts  for  the  two  Family  Dollar  store  robberies  and 
found that a firearm was brandished during both of them. 
     After the verdicts, Rivera again moved for a judgment of 
acquittal,  see  FED.  R.  CRIM.  P.  29(c),  and  also  for  a  new  trial, 
see FED.  R.  CRIM.  P.  33,  on  the  four  counts  of  conviction. 
Thomas’s  testimony,  he  emphasized,  was  insufficient  to  es‐
tablish his knowledge that the robberies or firearm use would 
occur or that he did anything to facilitate them. Rivera argued 
that  the  evidence  showed  only  his  “[m]ere  presence”  and 
“[a]ssociation” with Thomas, neither of which sufficed to con‐
vict him. As for his new‐trial motion, Rivera urged the court 
to  “discount”  Thomas’s  testimony  because  of  his  lies  to  the 
police, contradictory trial testimony, and “meltdown” during 
cross examination. 
   The district judge denied Rivera’s motion for a new trial, 
concluding that, although Thomas was “untruthful” at times, 
No. 18‐1187                                                          7 

he could be partially credited. Rejecting Rivera’s arguments 
to set aside Thomas’s testimony, she gave four reasons: (1) the 
jury  observed  Thomas  and  knew  about  his  “mental  health 
problems”;  (2)  his  demeanor  at  trial,  including  his  “melt‐
down,” did not necessarily mean that he was lying; (3) he had 
admitted that he lied to the police; and (4) his testimony was 
largely corroborated by other evidence—specifically, the sur‐
veillance footage that supported Thomas’s testimony that Ri‐
vera was present, as well as Zayas’s testimony about the last 
robbery that mostly matched Thomas’s account. 
    As  for  the  motion  for  a  judgment  of  acquittal,  the  judge 
determined  that  the  evidence  was  sufficient  on  all  counts, 
pointing primarily to the sheer unlikelihood that Rivera was 
present for the multiple robberies by accident. She observed 
that even if Rivera did not know Thomas’s exact plans for the 
last two robberies, he knew that Thomas would rob the stores 
and use a gun, as he had before. She added that Rivera had “a 
pattern of conduct” during the robberies—he went inside first 
and kept an eye on Thomas. Finally, the judge pointed to sev‐
eral circumstantial pieces of evidence that, with the other ev‐
idence, supported his guilt: (1) the hand gesture captured on 
video  at  the  13th  Street  robbery;  (2) the  calls  between 
Thomas’s and Rivera’s phones; (3) Thomas’s presence at Ri‐
vera’s home and their use of marijuana together; and (4) Ri‐
vera’s rush to burn things before the police arrived with an 
arrest warrant at his home. 
    The district judge sentenced Rivera to 432 months’ impris‐
onment total—48 months for the robbery counts consecutive 
to the required minimums of 84 months for the first firearm 
count and 300 months for the second. In calculating the guide‐
line range, she twice declined to rely on Thomas’s testimony 
8                                                         No. 18‐1187 

when it was uncorroborated: (1) she did not apply a 2‐level in‐
crease for physical restraint based on Thomas’s belief that Ri‐
vera  held  customers  at  the  back  of  the  first  Family  Dollar 
store; and (2) she did not include the Taqueria Los Gallos rob‐
bery as relevant conduct because no video evidence linked Ri‐
vera to it. With the Taqueria Aranda and Subway robberies, 
however, she concluded that the videos supported Thomas’s 
testimony that Rivera participated in the robberies.  
                             II. Analysis 
    On appeal Rivera challenges the decisions on his motion 
for judgment of acquittal and motion for a new trial. 
       A.  Rule 29(c) Motion for Judgment of Acquittal 
   We review de novo a ruling on a motion for judgment of 
acquittal.  United States  v.  Conley,  875  F.3d  391,  397  (7th  Cir. 
2017). We will not “reweigh the evidence or invade the jury’s 
province of assessing credibility,” and will overturn the ver‐
dict  only  if  “the  record  contains  no  evidence,  regardless  of 
how it is weighed, from which the jury could find guilt be‐
yond a reasonable doubt.” United States v. Peterson, 823 F.3d 
1113,  1120  (7th Cir.  2016)  (quoting  United  States  v.  Pribble, 
127 F.3d 583, 590 (7th Cir. 1997)). 
    Rivera maintains that the evidence was insufficient to con‐
vict him as an aider and abettor of the two Family Dollar store 
robberies and of the firearm use for those robberies. Aiding 
and abetting requires that a person both (1) act in furtherance 
of the offense (2) with the intent to help the offense’s commis‐
sion. Rosemond v. United States, 134 S. Ct. 1240, 1245 (2014). As 
for the firearm counts, a person also must know in advance 
that a gun will be used. Id. at 1249.  
No. 18‐1187                                                          9 

                  1.  13th Street Family Dollar  
                          Store Robbery 
    Rivera contends that the evidence established only that he 
went with Thomas to the 13th Street Family Dollar store and 
was inside when that robbery happened. He emphasizes that 
Thomas  characterized  the  robbery  as  “spontaneous,”  that 
Thomas prepared for it only after Rivera went into the store, 
and that Rivera could not see Thomas from his location in the 
store.  His  discussion,  though,  highlights  the  evidence  that 
was favorable to him and ignores the rest.  
    Thomas’s  testimony  alone  sufficed  to  establish  Rivera’s 
guilt on both the robbery and firearm counts for the robbery 
at the 13th Street Family Dollar store: he testified that Rivera 
drove to and from the store, that they agreed beforehand that 
Rivera  would  keep  customers  at  the  back  of  the  store,  that 
Thomas used the clothing and the gun that “he gave me” (the 
“he”  referring  to  Rivera),  and  that  the  pair  split  the  money 
afterwards.  From  that  testimony,  the  jury  could  have  con‐
cluded  that  Rivera  intended  to  aid  Thomas  in  robbing  the 
store at gunpoint, that he assisted the robbery by providing 
the  gun  and  clothing  and  by  driving  to  and  from  the  store, 
and that he knew in advance that the gun would be used. Be‐
cause we conclude that the jury could have decided that Ri‐
vera aided the robbery either by outfitting Thomas or by driv‐
ing, we need not address Rivera’s argument that the evidence 
was  too  thin  to  support  a  conclusion  that  he  facilitated  the 
robbery by “keeping” customers at the back of the store. 
    Moreover,  Rivera  wrongly  faults  the  district  judge  for 
thinking that, in light of the three previous robberies, it was 
unlikely that he was a mere bystander at the 13th Street Fam‐
ily Dollar store. The jury did not need to look at the evidence 
10                                                     No. 18‐1187 

for each robbery “in isolation from the others”; it could con‐
sider evidence of Rivera’s actions during the other robberies 
to infer reasonably that Rivera participated in the robbery at 
the 13th Street Family Dollar store. United States v. Betts‐Gas‐
ton, 860 F.3d 525, 533 (7th Cir. 2017), cert. denied, 138 S. Ct. 689 
(2018).  That  evidence,  including  Thomas’s  testimony  about 
the  three  other  robberies  and  the  surveillance  video  that 
placed Rivera at two of them, made a coincidental encounter 
or even a spontaneous robbery seem highly unlikely. For the 
third consecutive robbery, an identical pattern ensued: Rivera 
entered  first;  Thomas  followed;  Rivera  stayed  inside  while 
Thomas  robbed  the  location;  Thomas  used  the  same  gun  to 
demand money; and Rivera left shortly after Thomas. 
      2.  Hampton Street Family Dollar Store Robbery 
    As to the last robbery at the Hampton Street Family Dollar 
store, Rivera unpersuasively contends that the evidence was 
even thinner because Thomas did not testify about a plan to 
rob the store (only that Zayas was going to steal household 
goods) or that Rivera knew about that plan. First, Rivera over‐
looks that Thomas testified during cross examination (albeit 
somewhat imprecisely) that the robbery was “planned,” and 
that the plan included both Zayas stealing merchandise and 
Thomas robbing the store. Although Rivera responds that any 
notion of a preplanned robbery is undercut by Zayas’s testi‐
mony that a “hysterical argument” erupted after the robbery, 
the  jury  instead  could  have  credited  Thomas’s  account  that 
did not include any quarrel in describing the same getaway 
and that characterized the robbery as “planned.” 
   Even if the jury did not believe that there was an explicit 
robbery plan, the jury could have concluded nonetheless that 
Rivera knew that Thomas would rob the store and assisted it 
No. 18‐1187                                                        11 

anyway.  By  the  time  of  the  robbery  at  the  Hampton  Street 
Family Dollar store, Rivera had been present for four recent 
others. He points out that this last robbery did not precisely 
match the “pattern of conduct” that the district judge identi‐
fied, because Rivera never went inside the store, as he had for 
three of the prior robberies. But, on the whole, the evidence 
sufficed for the jury to determine that the robbery was similar 
enough  to  the  other  recent  robberies  that  Rivera’s  presence 
was  not  a  mere  coincidence:  Rivera  drove  to  and  from  the 
store;  Thomas  wore  the  same  clothes  and  carried  the  same 
gun  that  Rivera  had  given  him  for  the  other  robberies; 
Thomas and Rivera again split the proceeds; and this time Za‐
yas fulfilled Rivera’s role as the innocent customer.  
    Furthermore, police officers testified  that  Rivera initially 
lied about knowing Thomas and said only he and Zayas had 
driven  to  the  Hampton  Street  Family  Dollar  store  together. 
The  jury  was  entitled  to  conclude  that  these  lies,  especially 
when coupled with Rivera’s hurry to burn items in his bath‐
room after he denied police entry into his home, evinced Ri‐
vera’s  guilt.  See  United  States  v.  Mbaye,  827 F.3d  617,  620 
(7th Cir. 2016). 
    We turn now to the firearm count for this robbery, which 
requires that Rivera knew in advance that Thomas would use 
a  gun  in  the  robbery.  Although  this  count  presents  a  closer 
question, we conclude that the evidence—which was largely 
circumstantial—still  was  sufficient  to  support  Rivera’s  con‐
viction. See United States v. Moore, 572 F.3d 334, 337 (7th Cir. 
2009) (“A verdict may be rational even if it relies solely on cir‐
cumstantial evidence.”). As Rivera points out, Thomas’s testi‐
mony about this last robbery was less clear than for the oth‐
ers—he did not explicitly testify that Rivera gave him the gun 
12                                                         No. 18‐1187 

before he went inside or that they agreed to an armed robbery. 
As  we  just  described,  however,  the  robbery  of  the  Hamp‐
ton Street  Family  Dollar  store  had  many  similarities  to  the 
other armed robberies that took place over a short two‐week 
period that Thomas testified he and Rivera agreed to, making 
it increasingly doubtful that Thomas decided to commit an‐
other  armed  robbery  without  involving  Rivera.  Moreover, 
Thomas testified that he used the same gun in each robbery, 
that  the  gun  was  Rivera’s,  and  that  after  each  robbery—in‐
cluding the last—he returned the gun to Rivera. These facts 
supported an inference that Rivera did supply Thomas with 
the gun or knew Thomas had it before he entered the store.  
    What  is  more,  the  jury’s  split  verdict  reflects  its  willing‐
ness  to  consider  carefully  the  evidence  on  each  count. 
See United States v. Davis, 724 F.3d 949, 956–57 (7th Cir. 2013). 
This is not a case in which we are concerned that the jury con‐
victed Rivera on the four counts for the two robberies solely 
because  they  found  the  evidence  impossible  to  parse  and 
evaluate on a count‐for‐count basis. 
                B.  Rule 33 Motion for New Trial 
   In  considering  a  motion  for  a  new  trial,  a  district  judge 
may assess the credibility of the witnesses and “may grant a 
new trial if the verdict is so contrary to the weight of the evi‐
dence  that  a  new  trial  is  required  in  the  interest  of  justice.” 
Conley,  875 F.3d at 399.  “[B]ecause the district  court judge  is 
best positioned to make this determination,” our review for 
abuse of discretion is “highly deferential.” Id. 
   Rivera  argues  that  a  new  trial  is  necessary  because 
Thomas’s testimony is “incredible,” and he raises two partic‐
ular challenges to the judge’s decision. At the outset, Rivera 
No. 18‐1187                                                       13 

criticizes  the  judge  for  engaging  in  a  piecemeal  analysis  of 
Thomas’s testimony instead of considering his lies and con‐
tradictions  as  a  whole  to  determine  if  they  “left  a  strong 
doubt”  about  Rivera’s  guilt.  But  Rivera  himself  lists  seven 
parts  of  Thomas’s  testimony  that,  he  says,  demonstrates 
Thomas’s “unreliability,” so it is unclear why he faults the dis‐
trict judge for analyzing Thomas’s testimony in a similar fash‐
ion. Moreover, to the extent that the judge commented on spe‐
cific parts of Thomas’s testimony, she was responding to Ri‐
vera’s arguments. She, for example, concluded that Thomas 
had a “meltdown” as a result not of lying, but rather of being 
frustrated with counsel’s questions. She also thought it signif‐
icant that Thomas admitted that he had lied to the police and 
explained why. Those conclusions were only part of her even‐
tual determination that Thomas’s testimony could be partially 
credited. 
    Rivera also challenges the district judge’s reasoning as in‐
sufficient because she did not review the evidence to see if it 
corroborated the details of Thomas’s testimony necessary to 
convict him. Yet the judge did address evidence she viewed 
as bolstering Thomas’s testimony, pointing primarily to Za‐
yas’s testimony and the surveillance videos. As we described 
when discussing the sufficiency of the evidence, the other ev‐
idence of collaboration between Rivera and Thomas was am‐
ple.  
   With this in mind, the judge said enough to establish that 
she  agreed  with  the  jury’s  decision  to  credit  portions  of 
Thomas’s testimony. She addressed Rivera’s arguments and 
explained  her  reasons  for  still  thinking  Thomas  was  telling 
14                                               No. 18‐1187 

the truth in enough respects. We cannot say that her decision 
to deny the motion for a new trial was unreasonable. 
                                                   AFFIRMED